IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs January 19, 2012

             STATE OF TENNESSEE v. DAVID EDWARD NILES

                  Appeal from the Circuit Court for Bedford County
                       No. 16973    Robert G. Crigler, Judge


                  No. M2011-01412-CCA-R3-CD - Filed June 1, 2012


The Defendant-Appellant, David Edward Niles, was convicted by a Bedford County jury of
first degree premeditated murder and was sentenced by the trial court to life imprisonment.
On appeal, Niles argues: (1) the trial court erred in denying his motion to suppress evidence
seized during the search of his residence; (2) the evidence was insufficient to sustain his
conviction; and (3) the trial court abused its discretion in denying his ex parte motion for
funds for a psychiatrist. Upon review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., J., joined and J ERRY L. S MITH, J., not participating.

Donna Orr Hargrove, District Public Defender; James O. Martin, III, Nashville, Tennessee;
and Andrew Jackson Dearing, Assistant Public Defender, Shelbyville, Tennessee, for the
Defendant-Appellant, David Edward Niles.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; Charles F. Crawford, Jr., District Attorney General; and Michael D. Randles,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       This case concerns the January 11, 2010 shooting death of victim Laura Parker. Niles,
who had a four-year-old son with the victim, was arrested for this crime. He subsequently
filed an ex parte motion for funds for a psychiatrist and a motion to suppress the evidence
seized during the search of his home.
        Ex parte Motion for Funds for Psychiatrist. On July 8, 2010, the trial court heard
Niles’s ex parte motion for funds to hire a psychiatrist. One of Niles’s attorneys, an assistant
public defender, testified that the public defender’s office was first appointed to Niles’s case
after the case was presented to the grand jury. Defense counsel stated that, upon reviewing
Niles’s statements furnished by the State in their discovery responses, he discovered that
Niles had informed Officer Farrell at the Bedford County Jail that God told him to kill the
victim because the victim was an unfit mother to their four-year-old son. Defense counsel
said he was unaware of this statement prior to receiving the discovery responses from the
State.

       When defense counsel talked to Niles about his statement to Officer Farrell, Niles
informed him that he had heard voices telling him to kill the victim and that he had been
hearing these voices for some time prior to the offense. Niles told defense counsel that he
originally thought it was God’s voice telling him to kill the victim but now believed that “it
might have been the devil” telling him to commit this crime. Defense counsel said he was
aware that Niles and the victim had been involved in a contested custody dispute over their
son, which was evidenced in letters between Niles and the victim. He also said Niles
appeared to have average or perhaps above average intelligence, which was why he was not
seeking funds for a neuro-psychologist. However, defense counsel said he was concerned
that Niles might have “some sort of issue [with] schizophrenia or something underlying,
something we need to investigate that we need the expert services for [sic].”

       Defense counsel acknowledged that Niles appeared to understand the punishment he
was facing for first degree premeditated murder. However, he believed that Niles’s
expectations regarding his punishment were “somewhat unreasonable.” Defense counsel said
he believed that there was a particularized need to have Dr. Stephen Montgomery, a
psychiatrist, examine Niles’s mental state:

       Whenever someone raises questions about hearing voices[,] and they indicate
       something delusional, we don’t have the expertise to tell whether or not that
       is the case or what they are suffering from [sic]. So, it is [a situation in which]
       we need the services of someone that is able to provide a diagnosis . . . .

        At that point, a second defense attorney informed the court that he had spoken with
Dr. Montgomery, who said he could evaluate Niles and perform the necessary testing “rather
quickly” once he got the trial court’s approval. When the trial court asked if a mental
evaluation had already been conducted, the first defense attorney responded that he believed
a standard forensic evaluation had been performed on Niles at the general sessions level but
that he was unaware of the results of that evaluation. The court stated, “I think I am entitled
to look at the court file and see what the results of that [forensic evaluation] were.” The first

                                               -2-
defense attorney then stated he believed Niles was competent to stand trial but felt he needed
the psychiatrist in order to establish an insanity and diminished capacity defense. The court
decided that it would take the matter under advisement. On August 20, 2010, the trial court
entered an order denying the motion on the basis that Niles had failed to establish a
particularized need for the expert services of a psychiatrist.

       Motion to Suppress. On September 20, 2010, the trial court heard Niles’s motion
to suppress the evidence seized during the search of his residence. Detectives Brian Crews
and Charles Merlo testified for the State, and Patricia Niles and William Niles testified for
the defense.

       Brian Crews, a detective with the Shelbyville Police Department, testified that he and
Detective Merlo interviewed Niles’s wife, Patricia Niles, two days after the January 11, 2010
death of the victim. He said Detective Merlo initially called Mrs. Niles to ask if she would
come to the police station to discuss the case, and she appeared voluntarily for the interview.
Detective Crews added that Mrs. Niles was not in custody and could have stopped the
interview and left the police station at any time.

        During the interview, Mrs. Niles told Detectives Crews and Merlo that there were
boxes of ammunition at the home she shared with Niles. Detective Crews asked Mrs. Niles
if she would allow them to go with her to her house to confirm the existence of the
ammunition, and Mrs. Niles responded that “she would do anything she could to help.”
Detectives Crews and Merlo followed Mrs. Niles, who rode with Niles’s mother and father,
to her home. Upon their arrival, the detectives asked Mrs. Niles if she could show them the
location of the ammunition. Mrs. Niles led the detectives to a closet in the master bedroom
and showed them the ammunition located on the top shelf. She then gave them consent to
seize the boxes of ammunition. At the time of this search, Mrs. Niles was in the bedroom,
and Niles’s parents were present in the house. Detective Crews said he took pictures of the
ammunition before Detective Merlo pulled the ammunition down from the shelf.

        Detective Crews said he noticed a receipt “directly underneath” the ammunition boxes
when Detective Merlo picked up the boxes. Detective Crews was unsure whether the receipt
came down at the same time that Detective Merlo pulled down the boxes of ammunition.
However, he said he could not read the receipt until the boxes of ammunition were taken off
of the shelf. The TopGlock receipt showed that “a purchase had been made for a
replacement barrel for a Glock handgun” as well as “a replacement firing pin and a Glock
armorer’s tool.” Detective Crews said he was aware that Niles had a Glock nine-millimeter
handgun as well as a spare barrel, a spare firing pin, and a Glock armorer tool in his vehicle
at the time he was taken into custody. He also stated that Mrs. Niles was in the bedroom
when he and Detective Merlo discovered the TopGlock receipt. He said that although Mrs.

                                              -3-
Niles did not specifically give the detectives permission to take down the receipt, she never
made any objection about the receipt and did not try to prevent them from seeing any portion
of the closet.

       Detective Crews said he then asked Mrs. Niles if he and Detective Merlo could look
around the rest of the residence, and Mrs. Niles consented. The detectives carefully looked
around the home and searched through drawers in the bedroom without any objection from
Mrs. Niles. While in the home, Detective Crews noticed a date planner in the kitchen. At
the time he discovered the planner, he was aware that there had been some disagreements
between Niles and the victim regarding her reluctance to give him her work schedule, which
made the date planner important. Detective Crews asked Mrs. Niles if he could look at the
planner, and Mrs. Niles asked him why it was important. He responded that everything was
important because they were investigating a murder. Mrs. Niles replied that she did not want
him to take the planner because it contained appointments for the entire household. After
Detective Crews assured her that they would allow her to have anything she needed from the
planner, Mrs. Niles consented to the detectives photographing certain parts of the planner as
well as two letters between Niles and the victim. She also consented to their seizing the
victim’s work schedule that had been placed inside the date planner.

       Detective Crews said he and Detective Merlo also asked Mrs. Niles if they could take
a computer that they found inside the home. Mrs. Niles and Niles’s mother objected to the
detectives’ seizing the computer because they did not believe that it was important.
Detective Crews again responded that everything was important in a murder investigation.
Niles’s mother then replied that Niles’s wife needed the computer for some online classes
she was taking and asked if the police could make a copy of the hard drive. The detectives
acknowledged that this was possible, although they would still need to briefly take the
computer to copy the hard drive. After obtaining consent from Mrs. Niles to copy the
computer’s hard drive, Detective Crews said that they seized the computer that day, copied
the hard drive, and returned the computer to Mrs. Niles the next day. He said neither he nor
anyone else from the police department had reviewed the information on the computer’s hard
drive as of the date of the suppression hearing.

       Detective Crews said that the only items taken from Niles’s residence were the two
boxes of ammunition, the TopGlock receipt, the victim’s work schedule that was placed
inside the date planner, and the computer1 for the purposes of copying the hard drive. He
said that all of these items were taken with Mrs. Niles’s consent. He denied threatening or


       1
         The trial transcript shows that instructions for the assembly and disassembly of a Glock, which
were located with the ammunition and the TopGlock receipt on the closet shelf, were also seized and were
admitted as an exhibit at trial.

                                                  -4-
promising Mrs. Niles anything in exchange for obtaining her consent to seize these items.
Detective Crews stated that Mrs. Niles and Niles’s mother and father were “very cooperative
throughout the entire [search and seizure process at the residence].” He said that the only
two items that Mrs. Niles and Niles’s parents did not want them to seize were the entire date
planner and the computer, although there were able to reach a compromise regarding these
objects.

       Charles Merlo, a detective with the Shelbyville Police Department, testified that Mrs.
Niles voluntarily appeared at the police station and that no officers coerced her or promised
her anything in exchange for her cooperation. Detective Merlo confirmed that Mrs. Niles
told him and Detective Crews about the boxes of ammunition that were in a closet at her
home. He said that when Detective Crews asked Mrs. Niles if she would allow them to go
to her house to retrieve the boxes of ammunition, she consented.

        Detective Merlo said he and Detective Crews followed Mrs. Niles and her in-laws to
her home. Upon their arrival, Mrs. Niles led the two detectives to a closet in the master
bedroom. Detective Merlo said that after pictures were taken of the ammunition on the shelf,
he picked up the two boxes of ammunition. As he picked up the ammunition, he saw the
TopGlock receipt move because it was lying next to the boxes. The receipt was for the
purchase of a replacement barrel, replacement firing pin, and a Glock tool. Detective Merlo
said he was aware at the time of the search that a spare barrel, spare firing pin, and Glock
tool had been found in Niles’s car. He was also aware that Niles had made statements to
Officer Farrell about his knowledge of defeating ballistics tests by using a different barrel
and firing pin in the weapon. Detective Merlo said that during the search Mrs. Niles
observed him picking up the boxes of ammunition and the receipt and that she never objected
to his and Detective Crews’s looking at that evidence. He also said that Mrs. Niles heard him
tell Detective Crews that the receipt was for the extra barrel and firing pin that had been
found in Niles’s car and that she did not object to their seizure of the receipt. Detective
Merlo said he and Detective Crews seized the two boxes of ammunition and the receipt. He
said that the receipt, as well as the receipt’s TopGlock heading, were in plain view when he
picked up the boxes of ammunition. He acknowledged that at the time he picked up the
boxes of ammunition and the receipt, he only had Mrs. Niles’s permission to seize the
ammunition.

       Detective Merlo stated that Mrs. Niles did object to the detectives’ seizing the entire
date planner, although she was willing to allow the detectives to take the victim’s work
schedule and the letters between Niles and the victim that were inside the planner. He said
they honored her wishes and took only the portions of the date planner to which she
consented. He also said he and Detective Crews also honored Mrs. Niles’s objection to them
taking the computer for a lengthy period of time. Instead, the computer was taken for the

                                             -5-
purpose of copying the hard drive, and Mrs. Niles picked up the computer from the police
station the next day. Detective Merlo said that the only thing that Mrs. Niles objected to their
seizing was the entire date planner. He did not recall anyone making any threats to Mrs.
Niles about obtaining a search warrant if she objected to their seizing certain evidence;
however, he did remember Detective Crews telling Mrs. Niles that they were investigating
a murder and they needed the evidence so that they could try to determine what had happened
in this case. At that point, Mrs. Niles told the detectives that they could photograph the
sections of the date planner they wanted.

        Patricia Niles, Niles’s wife, testified that on January 13, 2010, she received a phone
call to come to the police station for questioning. She said she agreed to talk to the police
and that her in-laws accompanied her to the police station. During the interview, she gave
Detectives Crews and Merlo permission to come to her house for the purpose of seizing the
boxes of ammunition purchased by Niles. Mrs. Niles said she offered to retrieve the
ammunition for the detectives, but they told her that they had to retrieve it themselves.

       Mrs. Niles said she led the detectives directly to the master bedroom and showed them
the ammunition in the closet. She recalled them taking pictures of the objects on the shelf
before Detective Merlo picked up the boxes of ammunition, although she could not
remember seeing a receipt with the boxes of ammunition. Mrs. Niles said she did not give
the detectives permission to take anything from the bedroom except the two boxes of
ammunition. She acknowledged that the detectives discussed the TopGlock receipt in her
presence and that she said nothing to the detectives indicating they did not have permission
to look at or seize the receipt along with the ammunition. She said that when she allowed
the detectives into her house it was only for the purpose of seizing the two boxes of
ammunition.

       Mrs. Niles said that after the detectives seized the ammunition, she and the detectives
went into her kitchen, and she refused to allow them to take a date planner and some letters
inside the planner. She agreed to allow them to make photographs of parts of the date
planner but objected to them taking the entire date planner because it contained household
appointments. Although she did not recall the detectives’ seizing the letters between Niles
and the victim, she did not dispute the detectives’ testimony that she had given them
permission to take these letters.

       Mrs. Niles also said she initially objected to the detectives’ seizing her computer. She
remembered someone making the suggestion that the detectives could copy the computer’s
hard drive. At that point, Detective Crews told her that if she did not give them the evidence
they wanted they “would come back with a search warrant and tear up [her] house.” After
Detective Crews made this comment, she agreed to allow the detectives to seize her computer

                                              -6-
because she felt threatened. She allowed them to copy the hard drive, and they returned the
computer to her two days later. She acknowledged that at the time she felt threatened, the
detectives had already seized the boxes of ammunition, the TopGlock receipt, the date
planner, and the letters between Niles and the victim.

       Mrs. Niles denied giving the detectives permission to seize anything other than the
boxes of ammunition. However, she acknowledged that she allowed the detectives to
photograph parts of her date planner and to seize letters that were in the date planner. She
also acknowledged that, although she did not want the detectives to take the computer, she
ultimately gave them permission to seize it. She further acknowledged that she told the
detectives at the police station that she would do whatever she could to help them. She said
that her interview with the detectives was cordial “to an extent.” She said she never signed
a consent form allowing them to search her home or to seize any evidence.

       William Niles, Niles’s father, testified that he drove Niles’s wife to the police station
to be interviewed, although he was not present during the interview itself. He said that
although Niles’s wife told the detectives that she would retrieve the ammunition, Detective
Crews informed her that they had to personally retrieve the ammunition. He said that while
Niles’s wife consented to the detectives’ entry into the house, they never talked about the
seizure of anything other than the ammunition.

       William Niles said that no papers fell off of the shelf at the time that the detectives
picked up the boxes of ammunition; instead, the detectives began pulling papers off of the
shelf and reviewing them. He said Niles’s wife had not given them permission to look at the
papers on the shelves; however, he admitted that she did not object to them reviewing the
papers. He acknowledged that the detectives were not trying to hide the papers they were
reviewing. He also admitted that the detectives did not try to hide the fact that they were
reviewing the papers.

       William Niles also acknowledged that Niles’s wife saw the detectives take the boxes
of ammunition and some papers from the closet and did not object. William Niles later saw
Detective Crews talking to Niles’s wife about a date planner in the kitchen. He stated that
although Niles’s wife unequivocally objected to Detective Crews’s seizing the date planner,
Detective Crews took the date planner anyway. William Niles did not remember any
discussion about the detectives’ making photographs of the planner and did not see them
seize any letters.

       William Niles said that even though Niles’s wife objected to the detectives’ seizing
the computer, Detective Crews told Detective Merlo to seize it anyway. He recalled a
discussion about copying the computer’s hard drive but remembered Detective Crews telling

                                              -7-
Niles’s wife that they would be taking the computer. He also recalled a discussion between
Detective Crews and Niles’s wife about a search warrant. The detectives told Niles’s wife
that if she did not allow them to take the computer, they would return with a search warrant
and “trash [her] house.” William Niles said that Niles’s wife was “pushed into” allowing the
detectives to take her computer.

       In rebuttal, Detective Crews said he did not remember any discussion with Niles’s
wife regarding a search warrant, and he adamantly denied making any threats to her that they
would “tear up” her house. He said that every time the detectives and Niles’s wife
encountered a difficulty regarding the evidence, they resolved the difficulty with a
compromise, like photographing portions of the date planner or copying the hard drive from
the computer. He said his training had taught him that he could not threaten to tear up an
individual’s house pursuant to a search warrant. Detective Crews said he and Detective
Merlo felt welcome in the home, except during the small disagreements regarding the planner
and the computer that were quickly resolved. He also said that if Niles’s wife had revoked
her consent at any point during the search, he and Detective Merlo would have promptly left
the home.

       At the conclusion of the hearing, the trial court denied the motion to suppress after
finding that the search and seizure of the home was conducted with the consent of Niles’s
wife.

        Trial. At approximately 8:30 p.m. on January 11, 2011, Isaac Williams and Timothy
Farliss were moving some furniture at the Forest Hill Apartments when they heard two
gunshots. Williams immediately called 911. While Williams was on the phone with the 911
dispatcher, he walked toward the sound of the gunshots and saw a white Nissan vehicle with
tinted windows driving away from the complex with its lights off. The car did not turn on
its headlights until it was almost out of the parking lot. Then the white car turned left out of
the lot. Williams relayed the description of the car to the 911 dispatcher. Farliss also saw
this car before it left the parking lot. An instant later, Williams heard someone scream that
a person had been shot, and he called 911 a second time to tell them to send an ambulance.
Williams walked toward the sound of the person screaming and observed the body of the
deceased victim, who had been shot in the head.

       The officers who responded to the scene found two nine-millimeter shell casings
manufactured by Speer and a bullet hole just to the right side of the victim’s apartment door.
Officers were unable to find the bullet that struck the area to the right side of the victim’s
door.




                                              -8-
        As Sergeant James Wilkerson and Lieutenant Jason Williams were responding to the
incident, they received the description of the vehicle seen leaving the crime scene. At the
time they received the description, they passed a small white car with tinted windows. They
immediately turned around and stopped this vehicle. Sergeant Wilkerson approached the
driver, later identified as the Defendant-Appellant, David Edward Niles, and informed him
that police were investigating a shooting and that his vehicle matched the description of the
vehicle leaving the scene. He then asked the driver for his license, and Niles responded that
he did not have any identification with him.

       Sergeant Wilkerson next asked Niles if he had a firearm in the vehicle. Niles
responded affirmatively and reached for a nine-millimeter Glock handgun. Sergeant
Wilkinson grabbed Niles and pulled him out of his vehicle. He did a quick pat-down,
handcuffed him, read him his Miranda rights, and placed him in the back of his patrol car.
He then asked for his name, which Niles provided. Niles asked Sergeant Wilkerson to call
his wife to notify her of his whereabouts. A short time later, Williams and Farliss identified
Niles’s vehicle as the vehicle they saw leaving the crime scene.

        When Niles was placed in the patrol car, Sergeant Wilkerson and Lieutenant Williams
looked inside Niles’s vehicle, they observed a black ski mask, a black baseball cap, a pair of
gloves, a white towel, a handgun case, and a nine-millimeter Glock handgun in plain view
on the front passenger seat. A firearm trace of the handgun showed that Niles owned the gun
and had purchased the gun and a box of Speer nine-millimeter ammunition from the Outpost
Armory with his debit card on December 19, 2009.

        As Officer Wilkinson retrieved a crime scene log-in sheet from the backseat of his
patrol car, Niles told him that he and his wife were having marital difficulties and that he had
been driving the roads with the gun, trying to clear his mind. Officer Wilkinson asked Niles
if he had shot the gun that night, and Niles replied that he had shot it twice in the air on a
deserted road. Officer Wilkerson then called Mrs. Niles and asked if she and Niles had been
having marital difficulties, and she responded that this was not the case. Officer Wilkinson
then drove Niles to the Shelbyville Police Department.

       The Glock that was found in Niles’s car had thirteen rounds in it, including one round
in the chamber. The Glock’s magazine had a maximum capacity of fifteen rounds. The
rounds were nine-millimeter Luger hollow points, which were manufactured by Speer. The
hollow point rounds were designed to expand on impact, thereby causing serious injuries.
The shell casings found at the crime scene matched the ammunition found in Niles’s car.
Testing by the Tennessee Bureau of Investigation (TBI) confirmed that the shell casings at
the crime scene had been fired from the Glock handgun recovered from Niles’s car. Officers



                                              -9-
later found a box of Speer nine-millimeter Luger hollow point rounds in Niles’s home.
Although the box held twenty rounds, only five were in the box at the time it was recovered.

        In addition to the fully assembled Glock handgun, the officers found a spare Glock
firing pin, a spare Glock barrel, and a Glock disassembly tool in the handgun case in Niles’s
car. The officers also discovered that the serial number stamped on the barrel of the
recovered Glock differed from the serial number on the Glock’s frame and slide, despite the
fact that the serial numbers for these parts were supposed to be identical. However, the serial
number of the spare Glock barrel found in the handgun case was identical to the serial
number on the Glock’s frame and slide. TBI testing showed that the shell casings found at
the scene exhibited signs that they were fired with a different barrel and firing pin than the
stock barrel and firing pin found in the handgun case in Niles’s car.

       One of the gloves found in Niles’s car showed traces of gunshot primer residue, which
indicated that the glove had been in contact with or near a gun when it was fired. Papers
found in the victim’s car showed that Niles and the victim had a four-year-old son together.
Officers also discovered that the victim had recently been giving her work schedule to Niles.

        Sometime after the victim’s murder, Detectives Crews and Merlo became aware that
the barrel of the handgun found in Niles’s car had a different serial number than the number
on the gun’s slide and the frame. On January 13, 2010, Detectives Crews and Merlo
interviewed Niles’s wife at the police station, and she gave the detectives permission to seize
some boxes of ammunition that were in the home she shared with Niles. During this search,
the detectives seized two boxes of ammunition, including the twenty-round box of Speer
hollow point ammunition with only five rounds remaining, and the TopGlock receipt
showing that Niles purchased a replacement firing pin, a replacement barrel, and a Glock
disassembly tool prior to the victim’s death. This evidence was found on the top shelf of the
closet in the master bedroom. The TopGlock receipt was dated December 20, 2009, the day
after Niles bought the Glock at the armory. In addition, the detectives found a date planner
in Niles’s home that contained the victim’s work schedule, including her work schedule for
the date of her death.

       While in jail, Niles spoke to Officer Cameron Farrell shortly after midnight on January
14, 2010. Niles told Officer Farrell numerous times that “he knew it would sound crazy” but
that “God told him to kill [the victim].” Niles told Officer Farrell that the victim was “an
unfit mother” to their son. He also told Officer Farrell that he considered leaving the
victim’s apartment complex because he believed that God had told him not to kill the victim
but that he changed his mind and decided to kill the victim. He said he stopped his vehicle,
got out, and took two steps towards the victim before shooting her in the head with the first
shot. He said he shot the victim a second time, but he was not sure where the bullet struck

                                             -10-
her. Niles said the victim never saw his face because he was wearing a ski mask. He also
told Officer Farrell that he had done online research about defeating ballistics testing by
using a replacement barrel and firing pin in the gun. Niles then asked to speak with a “short
heavy-set detective” who was identified by Officer Farrell as Detective Merlo. Officer
Farrell subsequently talked to Detective Merlo about the information that Niles had just given
him regarding the case. At Detective Merlo’s request, Officer Farrell completed a report
regarding the conversation he had with Niles. However, Detective Merlo was unable to
speak with Niles about his conversation with Officer Farrell.

        The victim’s autopsy confirmed that she had been shot in the head and neck with a
gun at an indeterminate range. The report stated that the victim’s cause of death was multiple
gunshot wounds. It also determined that the gunshot wound to her head or her neck could
have resulted in her death. The copper-plated lead fragments found in the victim’s body
were consistent with the Speer cartridge cases for the rounds found in the Glock handgun in
Niles’s car and the ammunition found in Niles’s home. The rifling marks on the fragments
found were also consistent with rifling marks produced by Glock firearms.

       After the close of proof, the jury convicted Niles of first degree premeditated murder,
and the trial court sentenced him to life imprisonment. He subsequently filed a timely motion
for new trial, which was denied. Niles then filed a timely notice of appeal.

                                        ANALYSIS

        I. Motion to Suppress. Niles contends that the trial court erred in denying his
motion to suppress evidence seized during the search of his home. Specifically, he argues
that the instructions regarding the assembly and disassembly of a Glock handgun, the
TopGlock receipt, the letters between Niles and the victim, and the victim’s work schedule,
including her schedule for the day she was killed, should have been suppressed because they
were seized without a warrant and because their seizure exceeded the scope of the consent
given by his wife. He also argues that the detectives, instead of limiting the search to the
ammunition they had been given permission to seize, also seized the TopGlock receipt and
the instructions for assembling and disassembling the gun and continued to look around the
home. Moreover, following his wife’s unequivocal objection to the detectives’ request to
seize the date planner and its contents, the detectives “coax[ed] a compromise from her
where they were allowed to take what they wanted[,]” thereby unlawfully expanding her
consent. See State v. Troxell, 78 S.W.3d 866, 873 (Tenn. 2002) (“Although a defendant’s
later expressed language, coupled with silence, may be evidence of an expansion of the scope
of the consent, a defendant’s silence alone cannot expand the scope of the initial consent or
allow a prolonged and continued detention.” (comparing United States v. Anderson, 114 F.3d
at 1059, 1065 (10th Cir. 1997) (wherein the defendant’s responses broadened the scope of

                                             -11-
consent))). Finally, Niles argues that after his wife and his mother unequivocally objected
to the seizure of the computer, the detectives obtained consent from his wife to copy the
computer’s hard drive through duress and coercion by threatening to obtain a search warrant
and destroy her home. See State v. Brown, 836 S.W.2d 530, 547 (Tenn. 1992) (“In order
to pass constitutional muster, consent to search must be unequivocal, specific, intelligently
given, and uncontaminated by duress or coercion.” (citing Liming v. State, 417 S.W.2d 769,
770 (Tenn. 1967))). In response, the State contends that the record supports the trial court’s
finding that the warrantless search of Niles’s residence was performed with the consent of
his wife. We conclude that the record supports the trial court’s denial of the motion to
suppress.

       It is well-established that “a trial court’s findings of fact in a suppression hearing will
be upheld unless the evidence preponderates otherwise.” State v. Odom, 928 S.W.2d 18, 23
(Tenn. 1996). The Tennessee Supreme Court explained this standard in Odom:

               Questions of credibility of the witnesses, the weight and value of the
       evidence, and resolution of conflicts in the evidence are matters entrusted to
       the trial judge as the trier of fact. The party prevailing in the trial court is
       entitled to the strongest legitimate view of the evidence adduced at the
       suppression hearing as well as all reasonable and legitimate inferences that
       may be drawn from that evidence. So long as the greater weight of the
       evidence supports the trial court’s findings, those findings shall be upheld.

Id. However, this court’s review of a trial court’s application of the law to the facts is de
novo with no presumption of correctness. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001);
State v. England, 19 S.W.3d 762, 766 (Tenn. 2000). The defendant bears the burden of
showing that the evidence preponderates against the trial court’s findings. Odom, 928
S.W.2d at 23; State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).

       The Fourth Amendment to the United States Constitution and Article 1, Section 7 of
the Tennessee Constitution protect against unreasonable searches and seizures. “[U]nder
both the federal and state constitutions, a warrantless search or seizure is presumed
unreasonable, and evidence discovered as a result thereof is subject to suppression unless the
State demonstrates that the search or seizure was conducted pursuant to one of the narrowly
defined exceptions to the warrant requirement.” Yeargan, 958 S.W.2d at 629 (citing
Coolidge v. New Hampshire, 403 U.S. 443, 454-55 (1971); State v. Bartram, 925 S.W.2d
227, 229-30 (Tenn. 1996)). These exceptions include: (1) stop and frisk searches; (2)
searches incident to a lawful arrest; (3) searches with consent; (4) searches based on probable
cause in the presence of exigent circumstances; (5) searches made in the hot pursuit of a
fleeing criminal; and (6) searches of items in plain view. State v. Day, 263 S.W.3d 891, 901

                                               -12-
n.9 (Tenn. 2008); Bartram, 925 S.W.2d at 230 n.2. The State bears the burden of proving
that one of the exceptions to the warrant requirement exists. State v. Berrios, 235 S.W.3d
99, 105 (Tenn. 2007) (citing Yeargan, 958 S.W.2d at 629).

        The State contends that Niles’s wife provided consent to search the home. “[A] law
enforcement officer may search a person’s residence without a warrant if the officer obtains
the person’s consent.” State v. Ingram, 331 S.W.3d 746, 760 (Tenn. 2011) (citing
Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)). A valid consent may be given “by
the individual whose property is searched . . . or by a third party who possesses common
authority over the premises.” State v. Ellis, 89 S.W.3d 584, 592 (Tenn. Crim. App. 2000)
(citing Schneckloth, 412 U.S. at 222). “In order to pass constitutional muster, consent to
search must be unequivocal, specific, intelligently given, and uncontaminated by duress or
coercion.” Brown, 836 S.W.2d at 547 (citing Liming, 417 S.W.2d at 770). “Whether an
individual voluntarily consents to a search is a question of fact to be determined from the
totality of the circumstances.” Berrios, 235 S.W.3d at 109 (citing Schneckloth, 412 U.S. at
227; State v. Cox, 171 S.W.3d 174, 184 (Tenn. 2005)). The facts and circumstances in a
particular case determine whether consent is sufficient. State v. Jackson, 889 S.W.2d 219,
221 (Tenn. Crim. App. 1993). The State bears the burden of establishing that the consent
was freely and voluntarily given. Id. (citing State v. McMahan, 650 S.W.2d 383, 386 (Tenn.
Crim. App. 1983)).

       The United States Supreme Court defined the “common authority” needed to
legitimize a third-party’s consent to a warrantless search:

       The authority which justifies the third-party consent does not rest upon the law
       of property . . . but rests rather on mutual use of the property by persons
       generally having joint access or control for most purposes, so that it is
       reasonable to recognize that any of the co-inhabitants has the right to permit
       the inspection in his own right and that others have assumed the risk that one
       of their number might permit the common area to be searched.

United States v. Matlock, 415 U.S. 164, 171 n.7 (1974) (internal citations omitted). The
State may satisfy its burden of proving consent by: (1) “demonstrating that the third party
in fact possessed common authority[,]” or (2) “demonstrating that the facts available to the
searching police officers would have warranted a man of reasonable caution in the belief that
the consenting party had authority over the premises.” Ellis, 89 S.W.3d at 593 (internal
quotation marks omitted).

       In addition, “[t]he ‘plain view’ exception to the Fourth Amendment warrant
requirement permits a law enforcement officer to seize what clearly is incriminating evidence

                                             -13-
or contraband when it is discovered in a place where the officer has a right to be.”
Washington v. Chrisman, 455 U.S. 1, 5-6 (1982) (citing Coolidge, 403 U.S. at 466; Harris
v. United States, 390 U.S. 234, 236 (1968)). The plain view doctrine is applicable when (1)
the object seized was in plain view, (2) the viewer had a right to be in the position to view
the object, and (3) the incriminating nature of the object was immediately apparent. State v.
Cothran, 115 S.W.3d 513, 524-25 (Tenn. Crim. App. 2003).

        We agree with the State’s assertion that Niles’s wife “freely, specifically, intelligently,
and unequivocally gave consent to search her and the defendant’s home, without duress or
coercion.” We conclude that the record, when viewed in the light most favorable to the
prevailing party, contained sufficient evidence to support the trial court’s denial of the
motion to suppress. The detectives obtained consent from Niles’s wife to search the
residence, and she directed the detectives to the boxes of ammunition in the home. There
was no issue that Niles’s wife possessed common authority to give the detectives permission
to search the home. Although Niles’s parents were present in the house during the search,
there was no evidence presented that they objected to the detectives entering and searching
their son’s house.

        As Detective Merlo seized the ammunition, he discovered the TopGlock receipt and
the instructions for the assembly and disassembly of a Glock in plain view. The receipt and
instructions were in plain view, Detective Merlo had a right to be in the position for the view
since Niles’s wife had given him consent to seize the ammunition, and the incriminating
nature of the evidence was immediately apparent. See id. The TopGlock receipt, which
showed Niles’s purchase of a replacement barrel, a replacement firing pin, and the Glock
tool, and the instructions regarding assembly and disassembly of a Glock handgun were
incriminating because, at the time of the search, Detective Merlo was aware that the barrel
of the Glock handgun found in Niles’s car had a different serial number than the number on
the slide and the frame of the gun. Accordingly, we conclude that the receipt and the
instructions were in plain view. We further conclude that Niles’s wife consented to the
seizure of the receipt and instructions.

       Although the record shows that Niles’s wife initially objected to the detectives’
attempts to seize the entire date planner and its contents and the computer, Niles’s wife and
the detectives were able to reach an acceptable compromise regarding these items. Niles’s
wife acknowledged at the suppression hearing that she consented to the detectives’
photographing parts of the planner and seizing documents inside the planner. Although
Niles’s wife and William Niles testified that the detectives exceeded the scope of her
consent, the trial court accredited the testimony of Detectives Crews and Merlo on that issue.
As we have stated, “[q]uestions of credibility of the witnesses, the weight and value of the
evidence, and resolution of conflicts in the evidence are matters entrusted to the trial judge

                                               -14-
as the trier of fact.” See Odom, 928 S.W.2d at 23. Moreover, because the evidence from the
computer and the letters between Niles and the victim were never admitted at trial, any issue
regarding suppression of this evidence is moot. Accordingly, we conclude that the trial court
did not err in denying Niles’s motion to suppress.

        II. Sufficiency of the Evidence. Niles argues that the evidence was insufficient to
sustain his conviction for first degree premeditated murder. Specifically, he argues that if
the trial court had properly suppressed the evidence seized from his home, the remaining
evidence of premeditation was insufficient to support his conviction. The State argues the
proof was more than sufficient to support the conviction. We agree with the State.

        The State, on appeal, is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which may be drawn from that evidence. State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997). When a defendant challenges the sufficiency of the evidence,
the standard of review applied by this court is “whether, after reviewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979). Similarly, Rule 13(e) of the Tennessee Rules of
Appellate Procedure states, “Findings of guilt in criminal actions whether by the trial court
or jury shall be set aside if the evidence is insufficient to support a finding by the trier of fact
of guilt beyond a reasonable doubt.” Guilt may be found beyond a reasonable doubt in a case
where there is direct evidence, circumstantial evidence, or a combination of the two. State
v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551
S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The
trier of fact must evaluate the credibility of the witnesses, determine the weight given to
witnesses’ testimony, and must reconcile all conflicts in the evidence. Odom, 928 S.W.2d
at 23. When reviewing issues regarding the sufficiency of the evidence, this court shall not
“reweigh or reevaluate the evidence.” Henley v. State, 960 S.W.2d 572, 578-79 (Tenn.
1997). This court has often stated that “[a] guilty verdict by the jury, approved by the trial
court, accredits the testimony of the witnesses for the State and resolves all conflicts in favor
of the prosecution’s theory.” Bland, 958 S.W.2d at 659. A guilty verdict also “removes the
presumption of innocence and replaces it with a presumption of guilt, and the defendant has
the burden of illustrating why the evidence is insufficient to support the jury’s verdict.” Id.
(citing State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982)).

       “In the absence of direct evidence, a criminal offense may be established exclusively
by circumstantial evidence.” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (citing
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973); Marable v. State, 313 S.W.2d 451,
456–58 (Tenn. 1958)). However, “[t]he jury decides the weight to be given to circumstantial
evidence, and ‘[t]he inferences to be drawn from such evidence, and the extent to which the

                                               -15-
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable,
313 S.W.2d at 457). This court may not substitute its inferences for those drawn by the trier
of fact in cases involving circumstantial evidence. State v. Lewter, 313 S.W.3d 745, 748
(Tenn. 2010) (citing Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956)). We note that the
standard of review “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Hanson, 279 S.W.3d 265, 275 (quoting State v. Sutton,
166 S.W.3d 686, 689 (Tenn. 2005)); Carruthers, 35 S.W.3d at 557. The court in Dorantes
specifically adopted the standard for circumstantial evidence established by the United States
Supreme Court in Holland:

              “Circumstantial evidence . . . is intrinsically no different from
       testimonial evidence. Admittedly, circumstantial evidence may in some cases
       point to a wholly incorrect result. Yet this is equally true of testimonial
       evidence. In both instances, a jury is asked to weigh the chances that the
       evidence correctly points to guilt against the possibility of inaccuracy or
       ambiguous inference. In both, the jury must use its experience with people and
       events in weighing the probabilities. If the jury is convinced beyond a
       reasonable doubt, we can require no more.”

Dorantes, 331 S.W.3d at 380 (quoting Holland v. United States, 348 U.S. 121, 140 (1954)).

        First degree murder is the premeditated and intentional killing of another person.
T.C.A. § 39-13-202(a)(1) (2003). Premeditation is defined as “an act done after the exercise
of reflection and judgment.” Id. § 39-13-202(d). This section further defines premeditation:

       Premeditation means that the intent to kill must have been formed prior to the
       act itself. It is not necessary that the purpose to kill pre-exist in the mind of the
       accused for any definite period of time. The mental state of the accused at the
       time the accused allegedly decided to kill must be carefully considered in order
       to determine whether the accused was sufficiently free from excitement and
       passion as to be capable of premeditation.

Id. “‘Premeditation’ is the process of thinking about a proposed killing before engaging in
the homicidal conduct.” Brown, 836 S.W.2d at 540-41 (quoting C. T ORCIA, W HARTON ’ S
C RIMINAL L AW § 140 (14th ed. 1979)).

       The existence of premeditation is a question of fact for the jury to determine and may
be inferred from the circumstances surrounding the offense. State v. Rosa, 996 S.W.2d 833,
837 (Tenn. Crim. App. 1999) (citing Brown, 836 S.W.2d at 539). “[T]he use of a deadly

                                               -16-
weapon upon an unarmed victim; the particular cruelty of the killing; declarations by the
defendant of an intent to kill; evidence of procurement of a weapon; preparations before the
killing for concealment of the crime; and calmness immediately after the killing” may
support the existence of premeditation. Bland, 958 S.W.2d at 660 (citing Brown, 836 S.W.2d
at 541-42; State v. West, 844 S.W.2d 144, 148 (Tenn. 1992)). This Court has also noted that
the jury may infer premeditation from any planning activity by the defendant before the
killing, any evidence regarding the defendant’s motive, and any facts regarding the nature
of the killing. State v. Bordis, 905 S.W.2d 214, 222 (Tenn. Crim. App. 1995) (citing 2 W.
L AF AVE AND A. S COTT, J R., S UBSTANTIVE C RIMINAL L AW § 7.7 (1986)).

       The State argues that even if the TopGlock receipt, the instructions for assembling and
disassembling a Glock, and the copies of the victim’s schedule are excluded, the evidence
is more than sufficient to support Niles’s conviction for first degree premeditated murder.
Although we agree, we note that our analysis of the sufficiency of the evidence includes all
of the evidence presented at trial, regardless of its admissibility. State v. Longstreet, 619
S.W.2d 97, 100-01 (Tenn. 1981).

        The record contains overwhelming evidence of premeditation. When the police
conducted a firearms trace on the Glock handgun found in Niles’s car at the time of his
arrest, they discovered that Niles had purchased the Glock handgun and the ammunition at
the Outpost Armory on December 19, 2010. Niles’s bank records also showed that he had
made a purchase from TopGlock’s website on December 20, 2010, the next day. The fact
that Niles procured the weapon, the ammunition, and the replacement parts so close in time
to the victim’s death is indicative of premeditation.

        The record also contains evidence indicating an attempt to conceal the crime prior to
the killing. At the time of Niles’s arrest, the police found a nine-millimeter Glock as well
as a spare barrel, spare firing pin, and a Glock assembly tool in Niles’s car. The barrel in the
Glock had a different serial number than on the frame and slide. Moreover, testing revealed
that the shell casings recovered from the crime scene exhibited characteristics showing that
they had been fired with a different barrel and firing pin than the stock barrel and firing pin
for Niles’s Glock. Finally, Niles confessed to Officer Farrell that he had conducted online
research on how to defeat ballistics testing through the use of a replacement barrel and firing
pin. Sufficient evidence was presented from which the jury could have inferred that Niles
had attempted to defeat ballistics testing prior to killing the victim.

       Additional evidence indicative of Niles’s attempt to conceal the crime prior to the
offense were the gloves and ski mask that were found in Niles’s car. Testing established that
one of the gloves showed traces of gunshot residue, which indicated that it had been in
contact with or near a gun when it was fired. The jury could have reasonably inferred that

                                              -17-
Niles wore the gloves at the time he shot the victim so that he would not leave fingerprints
on the gun. The jury could have also reasonably inferred that Niles wore the ski mask at the
time of the offense to avoid identification, especially given Niles’s admission to Officer
Farrell that he wore the ski mask when he shot the victim.

       In addition, the type of ammunition used to commit the offense was indicative of
Niles’s intent to kill the unarmed victim, rather than injure her. Hollow point rounds, which
are designed to cause extremely serious injuries, were found in the Glock handgun in Niles’s
car and in the victim’s body. A jury could have reasonably inferred that Niles’s purchase of
hollow point bullets rather than traditional rounds indicated that he intended to kill the
victim. In addition, the fact that the victim was shot in the head and the neck was also
indicative of Niles’s intent to kill the victim.

       The evidence presented at trial showed that Niles essentially admitted to acting with
premeditation when he killed the victim. Niles told Officer Farrell that even though he
considered leaving the victim’s apartment, he ultimately decided to stay and kill the victim.
He also told Officer Farrell that he killed the victim because he believed that she was an unfit
mother, which provided a motive for the killing. The fact that Niles and the victim had been
involved in a contested custody battle over their four-year-old son was also indicative of
motive.

       The State argues that Niles places particular emphasis on the fact that the police seized
the victim’s work schedule from the date planner, which allowed the jury to infer that Niles
knew when to shoot the victim because he knew her work schedule. The State argues, and
we agree, that this one small piece of evidence was inconsequential in light of the
overwhelming evidence of premeditation. Moreover, we also agree with the State’s assertion
that Niles “dramatically overstates the extent to which the State’s case of premeditation
depended on evidence seized from the defendant’s home and dramatically understates the
value of the evidence that had nothing to do with the purportedly unlawful search and
seizure.” We conclude that there was more than sufficient evidence supporting Niles’s
conviction for first degree premeditated murder.

       III. Denial of Funds for Psychiatrist. Niles argues that the trial court abused its
discretion in denying his ex parte motion for funds for a psychiatrist, thereby violating not
only Supreme Court Rule 13 but also his constitutional right of due process and the right to
present a defense as stated in the Fifth, Sixth, and Fourteenth Amendments to the United
States Constitution and Article I, Sections 8 and 9 of the Tennessee Constitution.
Specifically, he claims his attorneys established a particularized need for the expert services
of a psychiatrist in his case because they asserted that the requested services were necessary



                                              -18-
to prove his mental state at the time of the offense, which would likely be a significant issue
in his defense at trial.

       In response, the State contends that the trial court properly denied Niles’s request
because he failed to show a particularized need for expert psychiatric services, given that the
court-ordered forensic evaluation determined that Niles was competent to stand trial and was
not insane at the time of the offense.

       Tennessee Supreme Court Rule 13, section 5(a)(1) states:

               In the trial and direct appeal of all criminal cases in which the defendant
       is entitled to appointed counsel and in the trial and appeals of post-conviction
       proceedings in capital cases involving indigent petitioners, the court, in an ex
       parte hearing, may in its discretion determine that investigative or expert
       services or other similar services are necessary to ensure that the constitutional
       rights of the defendant are properly protected.

A trial court’s denial of expert services will not be reversed on appeal absent a showing that
the trial court abused its discretion. State v. Barnett, 909 S.W.2d 423, 431 (Tenn. 1995).
“Funding shall be authorized only if, after conducting a hearing on the motion, the court
determines that there is a particularized need for the requested services . . . .” Tenn. Sup. Ct.
R. 13 § 5(c)(1). In criminal cases, a particularized need “is established when a defendant
shows by reference to the particular facts and circumstances that the requested services relate
to a matter that, considering the inculpatory evidence, is likely to be a significant issue in the
defense at trial and that the requested services are necessary to protect the defendant’s right
to a fair trial.” Id. § 5(c)(2) (citing Barnett, 909 S.W.2d at 423). Similarly, the Tennessee
Supreme Court adopted a two-pronged test to determine whether a defendant has established
a “particularized need” for expert services: “(1) the defendant must show that he or she ‘will
be deprived of a fair trial without the expert assistance’; and (2) the defendant must show that
‘there is a reasonable likelihood that [the assistance] will materially assist [him or her] in the
preparation of [the] case.’” State v. Scott, 33 S.W.3d 746, 753 (Tenn. 2000) (quoting
Barnett, 909 S.W.2d at 430). In Barnett, the Tennessee Supreme Court provided guidance
for determining whether an authorization for psychiatric expert services is appropriate:

               Accordingly, before an indigent defendant is entitled to the assistance
       of a state-funded psychiatric expert, the defendant must make a threshold
       showing of particularized need. To establish particularized need, the
       defendant must show that a psychiatric expert is necessary to protect his right
       to a fair trial. Unsupported assertions that a psychiatric expert is necessary to
       counter the State’s proof are not sufficient. The defendant must demonstrate

                                              -19-
       by reference to the facts and circumstances of his particular case that
       appointment of a psychiatric expert is necessary to insure a fair trial. Whether
       or not a defendant has made the threshold showing is to be determined on a
       case-by-case basis, and in determining whether a particularized need has been
       established, a trial court should consider all facts and circumstances known to
       it at the time the motion for expert assistance is made.

Barnett, 909 S.W.2d at 431; Tenn. S. Ct. R. 13 § 5(c)(1)-(2). Tennessee Supreme Court Rule
13 section 5(c)(4) states that particularized need “cannot be established and funding requests
should be denied” in the event that the motion contains only:

       (A) undeveloped or conclusory assertions that such services would be
       beneficial;

       (B) assertions establishing only the mere hope or suspicion that favorable
       evidence may be obtained;

       (C) information indicating that the requested services relate to factual issues
       or matters within the province and understanding of the jury; or

       (D) information indicating that the requested services fall within the capability
       and expertise of appointed counsel.

Tenn. S. Ct. R. 13 § 5(c)(4).

        “Courts are not required to find the defendant an expert who will support his theory
of the case.” Ruff v. State, 978 S.W.2d 95, 101 (Tenn. 1998) (citing Ake v. Oklahoma, 470
U.S. 68, 83 (1985); Barnett, 909 S.W.2d at 431). Like the defendants in Ruff and Barnett,
Niles requested and received a state-funded forensic evaluation, which determined that he
was competent to stand trial and that the insanity defense could not be supported, before he
requested a second evaluation by a psychiatric expert of his choosing. Ruff, 978 S.W.2d at
100; Barnett, 909 S.W.2d at 425. The defense presents no evidence that the expert who
conducted the forensic evaluation in this case was unaware that Niles had made statements
about God telling him to kill the victim.

       Here, defense counsel generally argued in the ex parte motion that he “lack[ed] the
knowledge, competence, experience, time[,] and resources to ferret out, organize[,] and
effectively present the crucial pieces of information that form the basis of Mr. Niles’s life
story which this expert can provide, which [will] afford Mr. Niles an adequate defense to the
offenses alleged in this case.” The motion also asserted that “[t]he defendant claims to have

                                             -20-
psychotic thoughts and is d[el]usional at times.” Finally, the motion argued that “[a]
psychiatrist is . . . necessary to determine whether there is any evidence to rebut the elements
of the alleged crime and/or factors, as well as to determine whether evidence of any
mitigation circumstances exist.” After conducting the ex parte hearing, the trial court entered
an order denying the motion on the basis that Niles had failed to establish a particularized
need for the expert services of a psychiatrist for the following reasons: (1) Niles had already
received a psychological forensic evaluation that determined that he was competent to stand
trial and not insane; (2) the State had not filed a notice seeking the death penalty or life
without parole; (3) Niles’s statement regarding God or the devil telling him to kill the victim
“could just as easily be the product of a guilty conscious rather than the result of a mental
disease or defect[;]” and (4) there was no evidence presented that Niles suffered from a head
injury or mental retardation, no evidence that he attended special education classes, and no
evidence that Niles had ever seen a counselor, therapist, psychologist, or psychiatrist for any
mental or emotional problems.

         Upon review, we conclude that the trial court did not abuse its discretion in denying
Niles’s request for funds for a psychiatrist. The record shows that Niles provided only
unsupported assertions that a psychiatrist might have been of assistance in his case; therefore,
he failed to show that testimony from his requested expert was necessary in order to receive
a fair trial. See State v. Wade P. Tucker, No. M2004-02792-CCA-R3-PC, 2005 WL
3132387, at *9 (Tenn. Crim. App., at Nashville, Nov. 22, 2005), perm. app. denied (Tenn.
May 30, 2006) (concluding that because the defendant “provided only unsupported assertions
that independent scientific experts may have been helpful to his case[,]” he “failed to
demonstrate that independent expert testimony was ‘necessary’ to insure he received a fair
trial.”). Accordingly, Niles is not entitled to relief on this issue.

                                       CONCLUSION

        We conclude that the trial court properly denied the motion to suppress, that the
evidence was sufficient to sustain the conviction for first degree premeditated murder, and
that the trial court did not abuse its discretion in denying the ex parte motion for funds for
a psychiatrist. The judgment of the trial court is affirmed.

                                                     ______________________________
                                                     CAMILLE R. McMULLEN, JUDGE




                                              -21-